Exhibit 10.2

NEITHER THIS NOTE NOR ANY SECURITIES WHICH MAY BE ISSUED UPON THE EXERCISE OF
CONVERSION RIGHTSHEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR REGISTERED OR OTHERWISE QUALIFIED UNDER ANY STATE SECURITIES LAW.
NEITHER THIS NOTE NOR ANY SUCH SECURITIES MAY BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND REGISTRATION
OR OTHER QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR OTHER
QUALIFICATION IS NOT REQUIRED.

Notwithstanding anything herein to the contrary, (i) the obligations evidenced
by this Subordinated Convertible Promissory Note are subordinated to the prior
payment in full of the Senior Obligations (as defined in the Subordination
Agreement hereinafter referred to) pursuant to, and to the extent provided in
the Subordination Agreement, dated as of July 31, 2008 (as amended, restated,
supplemented or modified from time to time, the “Subordination Agreement”) in
favor of Fifth Third Bank (together with its successors and assigns, and the
other holders, if any, of the Senior Obligations identified therein or
contemplated thereby, the “Senior Lender”) and (ii) the rights of the holder of
this Note hereunder are subject to the limitations and provisions of the
Subordination Agreement. In the event of any conflict between the terms of the
Subordination Agreement and the terms of this Subordinated Convertible
Promissory Note, the terms of the Subordination Agreement shall govern.

CECO Environmental Corp.

SUBORDINATED CONVERTIBLE

PROMISSORY NOTE

 

Canadian $5,000,000   July 31, 2008

FOR VALUE RECEIVED, the undersigned, CECO Environmental Corp. (the “Company”), a
Delaware corporation, hereby promises to pay to the order of Phillip DeZwirek or
registered assigns (“Holder”), the principal sum of FIVE MILLION DOLLARS
($5,000,000) (or such lesser amounts as may be outstanding from time to time
under this Note) on the Maturity Date, as defined in Section 1 below. Unless
otherwise set forth herein, all references to $ means Canadian dollars.

1. Maturity. This Note shall be due and payable upon the earlier to occur of the
following events (the “Maturity Date”): (i) July 31, 2010; (ii) six (6) months
after repayment of the Superior Debt (as defined in Section 8 below); or
(iii) the closing (any such closing referred to as the “Closing”) of a Sale
Transaction. For purposes of this Note, a Sale Transaction shall mean (i) a
merger, consolidation, corporate reorganization, or sale of shares of stock of
the Company as a result of which there is a change in control

 

1



--------------------------------------------------------------------------------

and/or the shareholders of the Company on the date hereof (“Current
Shareholders”) own 50% or less of the outstanding shares of the Company on a
fully-diluted basis immediately after the transaction and, including as
outstanding for purposes of such calculation, any warrants, options or other
instruments convertible or exchangeable into equity securities of the Company
issued to persons other than the Current Shareholders in connection with the
transaction or (ii) the sale of (A) fifty percent or more of the assets of the
Company or (B) any subsidiary, division or line of business of the Company for
total consideration in excess of USD $5 million.

2. Interest. Interest shall accrue on the unpaid principal balance hereof and on
any interest payment that is not made when due at the simple compounded rate of
(i) ten percent (10%) per annum from the date hereof through and including
December 31, 2008, (ii) eleven percent (11%) per annum from January 1, 2009
through and including December 31, 2009, and (iii) twelve percent (12%) per
annum (each such interest rate then in effect a “Base Rate”) from January 1,
2010 until the principal amount of this Note is paid in full. Accrued interest
shall be due and payable on June 30 and December 31 of each year with a final
payment of accrued and unpaid interest due and payable on the Maturity Date. It
shall not be a default hereunder and interest will not accrue on any portion of
such interest payments deferred pursuant to the Subordination Agreement
(“Deferred Interest”) so long as the Deferred Interest is paid at the time and
in the manner allowed by the Subordination Agreement. In the Event of Default
(as defined herein) interest shall accrue on all unpaid amounts due hereunder,
including without limitation interest, at the rate of the Base Rate plus three
percent (3%). If a judgment is entered against Lender on this Note, the amount
of the judgment so entered shall bear interest at the highest rate authorized by
law as of the date of the entry of the judgment.

3. Payments. Payments of both principal and interest shall be made at the
principal executive office of the Company, or such other place as the holder
hereof shall designate to the Company in writing, in lawful money of the United
States of America.

So long as no Event of Default has occurred in this Note, all payments hereunder
shall first be applied to interest, then to principal. Upon the occurrence of an
Event of Default in this Note, all payments hereunder shall first be applied to
costs pursuant to Section 14.5, then to interest and the remainder to principal.

4. Registration, Transfer and Exchange of Notes. The Company will keep at its
principal office a register in which it will provide for the registration of and
transfer of this Note, at its own expense (excluding transfer taxes). If this
Note is surrendered at said office or at the place of payment named in this Note
for registration of transfer or exchange (accompanied in the case of
registration of transfer or exchange by a written instrument of transfer in form
satisfactory to the Company duly executed by or on behalf of the holder), the
Company, at its expense, will deliver in exchange one or more new notes in
denominations of $10,000 or larger multiples of $1,000, as requested by the
holder for the aggregate unpaid principal amount. Any note or notes issued in a
transfer or exchange shall carry the same rights to increase notes surrendered.
The Holder agrees that prior to making any sale, transfer, pledge, assignment,
hypothecation, or other disposition (each, a “Transfer”) of this Note, the
Holder shall give written notice to the Company

 

2



--------------------------------------------------------------------------------

describing the manner in which any such proposed Transfer is to be made and
providing such additional information and documentation regarding the Transfer
as the Company reasonably requests. If the Company so requests, the Holder shall
at his expense provide the Company with an opinion of counsel (which counsel
must be reasonably satisfactory to the Company), in form and substance
satisfactory to the Company, that the proposed Transfer complies with applicable
federal and state securities laws. The Company shall have no obligation to
Transfer this Note unless the Holder thereof has complied with the foregoing
provisions, and any such attempted Transfer shall be null and void.

5. Registered Owner. Prior to due presentation for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
and holder of such Note for the purpose of receiving payment of principal of,
and interest on, such Note and for all other purposes.

6. Conversion.

Holder shall have the following conversion rights:

(a) Subject to the terms and conditions of this Note, Holder shall have the
right, at Holder’s option, to convert the outstanding principal amount of this
Note and/or accrued and unpaid interest or any portion thereof into shares of
common stock, $.01 par value (the “Common Stock”), of the Company, at a price
per share equal to USD $5.83, or in case an adjustment in such price has taken
place pursuant to the provisions of this Note, then at the price as last
adjusted (such price or adjusted price being referred to herein as the
“Conversion Price”). Such rights of conversion shall be exercised by Holder by
giving written notice that Holder elects to convert the stated portion of the
principal amount of and/or accrued and unpaid interest on this Note into Common
Stock and by surrender of this Note accompanied by a written instrument of
transfer duly executed by Holder to the Company, at the Company’s principal
office (or such other office or agency of the Company as the Company may
designate by notice in writing to Holder) at any time during its usual business
hours. For convenience, the conversion of any portion of the principal of or
accrued interest on this Note into Common Stock is hereinafter sometimes
referred to as the “conversion” of this Note. Holder may exercise this
conversion right at any time and from time to time on and after the date of its
receipt of this Note. The exchange rate for conversion shall be determined using
the noon buying rate of the Federal Reserve Bank of New York as of the date
immediately preceding the date of conversion, or if not available, as listed in
the Wall Street Journal for the day immediately preceding the date of conversion
or, if determining the exchange rate using such other method is appropriate or
required under Securities and Exchange Commission or Nasdaq laws, rules or
regulations, then such method shall be used.

(b) Promptly after the receipt of the written notice referred to above and
surrender of this Note for conversion, the Company shall issue and deliver, or
cause to be issued and delivered, a certificate or certificates for the number
of whole shares of Common Stock issuable upon the conversion. Such conversion
shall be deemed to have been effected and the Conversion Price shall be the

 

3



--------------------------------------------------------------------------------

Conversion Price as of the close of business on the date on which such written
notice shall have been received by the Company and this Note shall have been
surrendered for conversion as aforesaid, and at such time the person or persons
in whose name or names any certificate or certificates for shares of Common
Stock shall be issuable upon such conversion shall be deemed to have become at
such time the holder or holders of record of the shares represented thereby. In
the event that only a portion of this Note is converted, the Company shall
execute and deliver to Holder, at the expense of the Company, a new Note, in the
same form as this Note, in principal amount and accrued interest equal to the
unconverted portion of this Note.

(c) No fractional shares shall be issued upon conversion into Common Stock and
no payment or adjustment shall be made upon any conversion on account of any
cash dividends (having a record date prior to the effective date of conversion)
on the Common Stock issued upon such conversion. If any fractional share of
Common Stock would, except for the provisions of the first sentence of this
paragraph (c), be delivered upon such conversion, the Company, in lieu of
delivering such fractional share, shall pay to Holder, subject to the
Subordination Agreement (as defined in Section 8), an amount in cash equal to
the fraction represented by such share multiplied by the closing price of the
Common Stock on the conversion date.

(d) Whenever the Company shall (i) declare or pay a dividend or make a
distribution on shares of Common Stock in shares of Common Stock or in any other
shares of capital stock of the Company or in other securities of the Company
(ii) subdivide, split or reclassify the outstanding shares of Common Stock into
a greater number of shares of Common Stock or (iii) combine or reclassify the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, the Conversion Price in effect at the time of the record date for such
dividend or distribution or on the effective date of such subdivision, split,
combination or reclassification, shall be proportionately adjusted so that
Holder shall upon conversion into shares of Common Stock after such time, be
entitled to receive the number of shares of Common Stock or other securities of
the Company which Holder would have been entitled to receive immediately after
such time had this Note been converted into shares of Common Stock immediately
prior to such time. Such adjustment shall be made successively each time any
event described in this paragraph (d) shall occur.

(e) In case of any reclassification, capital reorganization or change by the
Company of the outstanding shares of Common Stock (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision, combination or reclassification of the outstanding
shares of Common Stock into a greater or lesser number of shares of Common Stock
(which is treated in paragraph (d) above), but including any change of such
shares into one or more other classes or series of shares of capital stock), or
in case of any consolidation of the Company with, or merger of the Company with
or into, another person (other than a consolidation or merger in which the
Company is the continuing entity and which does not result in any
reclassification or change of the Company’ outstanding shares), or in case of
any sale or other conveyance to another person of the property of the Company as
an entirety or substantially as an entirety, the Company or such successor or
purchasing person shall provide, as a

 

4



--------------------------------------------------------------------------------

condition to such transaction, that Holder shall acquire, upon conversion of, or
in exchange for, this Note the kind and amount of shares and other securities
and property (including cash and evidences of indebtedness) which would have
been received by Holder upon such reclassification, reorganization, change,
consolidation, merger, or sale or conveyance of assets if Holder had converted
this Note into shares of Common Stock immediately prior thereto. Such other
person, which shall thereafter be deemed to be the Company for purposes of this
paragraph (e), shall provide for similar future adjustments as nearly equivalent
as may be practicable to the adjustments provided herein. Such adjustment shall
be made successively each time any event described above in this paragraph
(e) shall occur.

(f) In the event the Company at any time after the date of the original issuance
of this Note shall distribute shares of stock or other securities of other
persons, evidences of indebtedness issued by the Company or other property
(other than cash) to the holders of its Common Stock by way of dividend or
otherwise, in either case other than in connection with a capital
reorganization, consolidation, merger or sale or other conveyance of all or
substantially all of the Company’s assets (each of which transactions is
provided for in paragraph (e) above), then, in each such case, Holder, upon
conversion of this Note into shares of Common Stock as provided hereby, shall be
entitled to receive, and the Company shall reserve for issuance to Holder upon
such conversion, the shares of stock or other securities, evidences of
indebtedness, or other property which it would have been entitled to receive if
it had so converted and become the holder of record of the shares of Common
Stock issued upon such conversion immediately prior to the record date fixed for
the determination of the stockholders entitled to receive such dividend or
distribution. The foregoing adjustments shall be made successively whenever any
event listed above in this paragraph (f) shall occur.

(g) Upon the occurrence of any event requiring an adjustment of the Conversion
Price, then and in each such case the Company shall give prompt written notice
thereof to Holder, which notice shall state the Conversion Price resulting from
such adjustment, setting forth in reasonable detail the method upon which such
calculation is based and stating that such adjustment calculation has been
reviewed and approved by the Company’s independent certified public accountants.

(h) In case at any time:

(i) the Company shall declare any dividend upon its Common Stock payable in
cash, stock, property or any security (whether of the Company or otherwise) or
make any other distribution to the holders of its Common Stock;

(ii) the Company shall offer for subscription pro rata to the holders of its
Common Stock any additional shares of stock of any class or other rights;

 

5



--------------------------------------------------------------------------------

(iii) there shall be any capital reorganization or reclassification of the
capital stock of the Company, or a consolidation or merger of the Company with
or into, or a sale of all or substantially all its assets to, another entity or
entities; or

(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

then, in any one or more of said cases, the Company shall give (A) at least 10
days prior written notice of the date on which the books of the Company shall
close or a record shall be taken for such dividend, distribution or subscription
rights or for determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up and (B) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, or at least
10 days prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause (A) shall also specify, in the
case of any such dividend, distribution or subscription rights, the date on
which the holders of Common Stock shall be entitled thereto and such notice in
accordance with the foregoing clause (B) shall also specify the date on which
the holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, as the case may be.

(i) The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon the
conversion of this Note, as provided in this Note, free from any pre-emptive
rights (if any), such number of shares of Common Stock as shall then be issuable
upon the conversion of this Note. The Company covenants that all shares of
Common Stock which shall be so issued shall be duly and validly issued and fully
paid and nonassessable and free from all taxes, liens and charges with respect
to the issue thereof, and, without limiting the generality of the foregoing, the
Company covenants that it shall from time to time take all such action as may be
requisite to assure that the par value per share of the Common Stock is at all
times equal to or less than the Conversion Price in effect at the time. The
Company shall not take any action which results in any adjustment of the
Conversion Price if the total number of shares of Common Stock which have been
issued at or prior to the time such action was taken and those which are
issuable after such action upon conversion of this Note and exercise of all
options and conversion of all convertible securities of the Company would exceed
the total number of shares of Common Stock authorized by the Company’s
Certificate of Incorporation.

(j) The issuance to the Holder of certificates for shares of Common Stock upon
conversion of this Note shall be made without charge to the holder for any
issuance, stock transfer or documentary stamp tax in respect thereof. All such
certificates shall bear a legend stating that the shares represented by such
certificates have not been registered under the U.S. Securities Act of 1933, as
amended, or applicable state or provincial law and such other legends as are
customary for unregistered securities.

 

6



--------------------------------------------------------------------------------

(k) No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least one percent in such
price; provided, however, that any such adjustment which is not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.

(l) The Holder has been granted registration rights with respect to the shares
of Common Stock issuable upon conversion of this Note as more fully set forth in
a Registration Rights Agreement dated the date hereof.

7. Prepayment.

7.1 Optional Prepayment. Subject to the Subordination Agreement, the Company, at
its option and without any premium, may prepay in whole or in part the principal
amount of this Note at 100% of the face value of this Note at any time;
provided, however that the Company shall give Holder not less than 10 days
written notice prior to any pre-payment of this Note, including without
limitation repayments pursuant to Section 9 (the “Prepayment Notice”). The
Prepayment Notice shall specify the date upon (“Prepayment Date”) and the place
at which, payment may be obtained and shall call upon the Holder to surrender
this Note to the Company in the manner and at the place designated. On the
Prepayment Date, the Holder shall surrender this Note to the Company in the
manner and at the place designated in the Prepayment Notice, and thereupon
prepayment shall be made to Holder and this Note shall be cancelled. In the
event that less than all the principal amount of this Note is prepaid, upon
surrender of this Note to the Company, the Company shall execute and deliver to
Holder a new note or notes in principal amount equal to the unpaid principal
amount of this Note. The Company shall, at the time of any such prepayment, pay
to the holder of this Note all interest accrued and unpaid to the Prepayment
Date. Notwithstanding the foregoing, once a notice of the Closing of a Sale
Transaction pursuant to Section 14.4 has been sent to the Holder, the Company
may not prepay this Note prior to the Closing of a Sale Transaction, or until
the Sale Transaction has been formally abandoned without the consent of Holder.
The parties acknowledge that Holder may effect Holder’s conversion rights under
Section 6 prior to any such Prepayment Date, notwithstanding receipt of a
Prepayment Notice.

7.2 Cessation of Rights. From and after the Prepayment Date, unless there has
been a default under the Prepayment Notice, all interest on the redeemed
principal amount shall cease to accrue and all rights of Holder as a Holder of
this Note shall cease with respect to the principal amount prepaid and, with
respect to such amount, this Note thereafter shall not be deemed to be
outstanding for any purpose whatsoever. By acceptance of this Note, Holder
agrees to execute and deliver such documents as may be reasonably requested from
time to time by the Company in order to implement the foregoing provisions of
this Section.

 

7



--------------------------------------------------------------------------------

7.3 Mandatory Prepayment. Commencing August 4, 2008, the Holder shall have the
option for ninety (90) days (the “Option Period”) to cause the Company to repay
this Note in full subject to the Subordination Agreement, provided that (i) a
third party, which third party may be an affiliate of Holder (a “Refinancing
Party”) pays the Company the amount then outstanding under this Note in full,
provided that, subject to the Subordination Agreement, the Company may repay
Holder the amount of the then accrued and unpaid interest in connection with a
repayment under this Section 7.3, in which event the Refinancing Party shall pay
the Company the outstanding principal amount then owed under this Note, (ii) the
Refinancing Party enters into a subordination agreement, security agreement, and
subordinated note substantially in the form of the Subordination Agreement,
Security Agreement and this Note, provided that the conversion price will be
adjusted so that it is equal to the closing consolidated bid price of the common
stock of the Company as listed on the NASDAQ stock exchange, immediately prior
to the issuance of the new note, in accordance with NASDAQ rules and
regulations, or such greater price as the Refinancing Party and the Company
mutually agree, and (iii) the Company does not incur any additional indebtedness
in connection with the issuance of the note to the Refinancing Party, other than
the amount of any interest that may have accrued under this Note prior to
repayment. If the Holder provides the Company written notice of his election to
exercise the option right under this Section within the Option Period, the
Company shall use its commercially reasonable efforts to repay this Note as soon
a practicable following receipt of such notice, subject to the Refinancing
Party’s cooperation.

8. Subordination. The indebtedness evidenced by this Note shall at all times be
wholly subordinate and junior in right of payment to all indebtedness,
liabilities, and obligations of the Company and the Subsidiaries (as defined
below), existing or in the future incurred, under or in connection with the
Credit Agreement dated December 29, 2005, as amended (the Credit Agreement, as
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”) and the other Loan Documents (as defined in the Credit Agreement)
(“Superior Debt”) among the Company, CECO Group Inc., CECO Filters, Inc., New
Bush Co., Inc., The Kirk & Blum Manufacturing Company, kbd/Technic, Inc.,
CECOAire, Inc., CECO Abatement Systems, Inc., H.M. White, Inc., Effox Inc., GMD
Environmental Technologies, Inc., FKI, LLC, CECO Mexico Holdings LLC,
Fisher-Klosterman, Inc. (collectively, other than the Company, the
“Subsidiaries”) and Fifth Third Bank (the “Senior Lender”), upon the terms and
conditions contained in the Subordination Agreement, dated as of July ____, 2008
(as amended, restated, supplemented or modified from time to time, the
“Subordination Agreement”) in favor of Fifth Third Bank (together with its
successors and assigns, and the other holders, if any, of the Senior Obligations
identified therein).

9. Repayment of Notes. Subject to the terms of the Subordination Agreement, in
the event the Company completes an equity financing or offering or a series of
equity financing or offerings for a total consideration in excess of USD
$10,000,000, then twenty-five percent (25%) of all such consideration in excess
of USD $10,000,000 shall be used immediately, upon receipt by the Company, to
pre-pay this Note, subject to the Subordination Agreement. The Company may also
pre-pay this Note in whole or in part upon the consent of the Senior Lender.

 

8



--------------------------------------------------------------------------------

10. Covenants of the Company. The Company covenants and agrees that it shall
not, without the prior written approval of the Holder:

10.1 Obtain or incur any indebtedness or other monetary obligations that are
senior to or on parity with the Note, other than the Superior Debt.

10.2 Allow, suffer or cause to exist any lien, claim, security interest or
encumbrance on the Company’s property or assets, other than with respect to the
Superior Debt and any other Permitted Liens (as defined in the Credit
Agreement).

11. Events of Default.

11.1 Occurrences of Events of Default. Each of the following events shall
constitute an “Event of Default” for purposes of this Note:

(a) if the Company fails to pay any amount payable, under this Note when due;

(b) if the Company breaches any of its representations, warranties or covenants
set forth in this Note and such breach is not cured within thirty (30) days of
notice of such breach;

(c) the commencement of an involuntary case against the Company or any of its
subsidiaries under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or the appointing of a receiver, liquidator,
assignee, custodian, trustee or similar official of the Company or for any
substantial part of the Company or one of its subsidiary’s property, or ordering
the winding-up or liquidation of the Company or one of its subsidiary’s affairs;

(d) if the Company or any of its subsidiaries shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian or
similar official of the Company or its subsidiary or for any substantial part of
the Company or one of its subsidiary’s property, or shall make any general
assignment for the benefit of creditors, or shall take any corporate action in
furtherance of any of the foregoing; or

 

9



--------------------------------------------------------------------------------

(e) if the Company’s business shall fail, as determined in good faith by the
Holder and evidenced by the Company’s inability to pay its ongoing debts as such
debts become due.

11.2 Acceleration Upon Event of Default. If any Event of Default shall have
occurred and be continuing, for any reason whatsoever (and whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or otherwise), the unpaid principal amount of, and the accrued
interest on, this Note shall automatically become immediately due and payable,
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by the Company.

12. Investment Representations of the Holder. With respect to the purchase of
this Note, the Holder hereby represents and warrants to the Company as follows:

12.1 Experience. The Holder has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company so that it is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its own interests.

12.2 Investment. The Holder is acquiring the Securities for investment for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof. The Holder is an “accredited
investor” within the meaning of Regulation D, Section 501(a), promulgated by the
Securities and Exchange Commission.

12.3 Access to Data. The Holder has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management and has
also had an opportunity to ask questions of the Company’s officers, which
questions were answered to its satisfaction.

13. Security. This Promissory Note is secured by a Security Agreement (the
“Security Agreement”) dated the date hereof among Holder and the Company and the
Subsidiaries. This Promissory Note, the Security Agreement and any and all other
agreements presently existing or hereafter entered into which evidence and/or
secure any indebtedness from the Company to Holder in connection with this Note
or the Security Agreement, other than (i) that certain Registration Rights
Agreement between Holder and the Company dated the date hereof and (ii) any
equity or equity related rights (including obligations pertaining to any
conversion rights) under the Note, shall hereinafter be collectively referred to
as the “Loan Documents.” The terms, covenants, conditions, provisions,
stipulations and agreements of the Loan Documents are hereby made a part of this
Note, to the same extent and with the same effect as if they were fully set
forth herein. The Company does hereby covenant to abide by and comply with each
and every term, covenant, condition, provision, stipulation and agreement set
forth in the Loan Documents.

 

10



--------------------------------------------------------------------------------

14. Miscellaneous.

14.1 Invalidity of Any Provision. If any provision or part of any provision of
this Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Note and this Note shall be construed as if such
invalid, illegal or unenforceable provisions or part hereof had never been
contained herein, but only to the extent of its invalidity, illegality or
unenforceability.

14.2 Governing Law. The Note shall be governed in all respects by the laws of
the State of Delaware, excluding its conflict of laws.

14.3 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given (i) on the date
of delivery if delivered personally, (ii) one (1) business day after
transmission by facsimile transmission with a written confirmation copy sent by
first class mail, or (iii) five (5) days after mailing if mailed by first class
mail, to the following addresses:

 

If to the Company:      CECO Environmental Corp.      3120 Forrer Street     
Cincinnati, Ohio 45209      Attention: Dennis W. Blazer

And if to the Holder, to the address or facsimile number of Holder as set forth
on the Company’s records, or such other address as the Holder has provided to
the Company by notice duly given.

14.4 Notice of a Sale Transaction. The Company shall give the Holder of this
Note notice of the Closing of a Sale Transaction at least thirty (30) days prior
to such Closing.

14.5 Collection. If the indebtedness represented by this Note or any part
thereof is collected at law or in equity or in bankruptcy, receivership or other
judicial proceedings or if this Note is placed in the hands of attorneys for
collection after the occurrence of an Event of Default, the Company agrees to
pay, in addition to the outstanding principal and accrued interest payable
hereon, reasonable attorneys’ fees and costs incurred by the Holder, or on
behalf of the Holder by a representative of the Holder.

14.6 Successors and Assigns. The rights and obligations of the Company and the
Holder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

11



--------------------------------------------------------------------------------

14.7 Waivers. The Company and any endorsers, sureties, guarantors, and all
others who are, or may become liable for the payment hereof severally: (a) waive
presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor, protest and notice of protest of this Note, and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, (b) consent to all extensions of time, renewals,
postponements of time of payment of this Note or other modifications hereof from
time to time prior to or after the maturity date hereof, whether by acceleration
or in due course, without notice, consent or consideration to any of the
foregoing, (c) agree to any substitution, exchange, addition, or release of any
of the security for the indebtedness evidenced by this Note or the addition or
release of any party or person primarily or secondarily liable hereon, (d) agree
that Holder shall not be required first to institute any suit, or to exhaust its
remedies against the Company or any other person or party to become liable
hereunder or against the security in order to enforce the payment of this Note
and (e) agree that, notwithstanding the occurrence of any of the foregoing
(except by the express written release by Holder of any such person), the
Company shall be and remain, directly and primarily liable for all sums due
under this Note.

14.8 Time. Time is of the essence in this Note.

14.9 Captions. The captions of sections of this Note are for convenient
reference only, and shall not affect the construction or interpretation of any
of the terms and provisions set forth in this Note.

13.10 Number and Gender. Whenever used in this Note, the singular number shall
include the plural, and the masculine shall include the feminine and the neuter,
and vice versa.

14.11 Remedies. All remedies of the Holder shall be cumulative and concurrent
and may be pursued singly, successively, or together at the sole discretion of
the Holder and may be exercised as often as occasion therefor shall arise. No
act of omission or commission of the Holder, including specifically any failure
to exercise any right, remedy or recourse shall be effective unless it is set
forth in a written document executed by the Holder and then only to the extent
specifically recited therein. A waiver or release with reference to one event
shall not be construed as continuing as a bar to or as a waiver or release of
any subsequent right, remedy, or recourse as to any subsequent event.

14.12 No Waiver by Holder. The acceptance by Holder of any payment under this
Note which is less than the amount then due or the acceptance of any amount
after the due date thereof, shall not be deemed a waiver of any right or remedy
available to Holder nor nullify the prior exercise of any such right or remedy
by Holder. None of the terms or provisions of this Note may be waived, altered,
modified or amended except by a written document executed by Holder and then
only to the extent specifically recited therein. No course of dealing or conduct
shall be effective waive, alter, modify or amend any of the terms or provisions

 

12



--------------------------------------------------------------------------------

hereof. The failure or delay to exercise any right or remedy available to Holder
shall not constitute a waiver of the right of the Holder to exercise the same or
any other right or remedy available to Holder at that time or at any subsequent
time.

14.13 Submission to Jurisdiction. BORROWER, AND ANY ENDORSERS, SURETIES,
GUARANTORS AND ALL OTHERS WHO ARE, OR WHO MAY BECOME, LIABLE FOR THE PAYMENT
HEREOF SEVERALLY, IRREVOCABLY AND UNCONDITIONALLY (A) AGREE THAT ANY SUIT,
ACTION, OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY
OTHER AGREEMENT, DOCUMENT OR INSTRUMENT DELIVERED PURSUANT TO, OR IN CONNECTION
WITH THIS NOTE SHALL BE BROUGHT AND MAINTAINED IN THE COURTS IN AND FOR HAMILTON
COUNTY, OHIO, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF OHIO; (B) CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING; AND (C) WAIVE ANY OBJECTION WHICH IT OR THEY MAY
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION, OR PROCEEDING IN ANY OF
SUCH COURTS.

14.14 Waiver of Trial by Jury. HOLDER AND BORROWER HEREBY KNOWINGLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS
NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION THEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER TO MAKE THE LOAN EVIDENCED BY
THIS NOTE.

[signature page follows]

 

13



--------------------------------------------------------------------------------

CECO ENVIRONMENTAL CORP. By:  

/s/ Dennis W. Blazer

  Dennis W. Blazer   Vice President – Finance and Administration and Chief
Financial Officer

 

Phillip DeZwirek

/s/ Phillip DeZwirek

 

14